UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7459



GENE THOMAS MEYER,

                                           Petitioner - Appellant,

          versus


RICHARD A. LANHAM, SR., Commissioner, Division
of Corrections; J. JOSEPH CURRAN, JR., Attor-
ney General of the State of Maryland,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-1692-S)


Submitted:   May 25, 1999                   Decided:   May 28, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Perry J. Becker, Bowie, Maryland; Fred Warren Bennett, Greenbelt,
Maryland, for Appellant. Regina Hollins Lewis, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    See Meyer v. Lanham, No. CA-98-1692-S (D.

Md. Sept. 3, 1998).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2